— Appeal from an order of the Supreme Court at Special Term (Walsh, Jr., J.), entered September 21,1981 in Schenectady County, which, inter alia, confirmed an arbitrator’s award. The dispute in this matter centers upon an allegation by respondent Joan J. Ripps and her husband, Harvey Ripps, that petitioner Lawrence Hamlin Goltz breached an agreement which he had made with the Ripps to provide architectural services for the construction of a single-family residence. When the controversy was submitted to arbitration, an award in favor of the Ripps in the sum of $13,758.80 resulted and was then confirmed by Special Term in an order from which petitioner now appeals wherein the court also denied petitioner’s motion to vacate the arbitrator’s award. A subsequent motion by petitioner to resettle this order was later denied by Special Term in a decision dated October 10, 1981. We hold that the challenged order of Special Term should be affirmed. Upon the present record, petitioner has plainly failed to meet his burden of offering clear and convincing proof to establish the alleged misconduct by the arbitrator and thereby warrant our disturbance of the subject award (see Matter of Reale [Healy N. Y. Corp.], 54 AD2d 1039). Instead, despite delay in the proceedings occasioned by petitioner and his failure to appear and make filings of proof in a timely manner, it appears that petitioner was at all times accorded due process and given ample opportunity to present his case and that he simply failed to do so. Under these circumstances, it is not surprising that an award was made and confirmed in favor of the Ripps. Order affirmed, with costs. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.